The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMAL OR NON-RESPONSIVE AMENDMENT AFTER EXAMINER ACTION
	The reply filed June 27, 2022 is not fully responsive to the prior Office Action because it does not comply with the requirements of 37 C.F.R. §1.121(c).
	37 C.F.R. §1.121(c)(2) states, “All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.”
	Applicant’s claim listing filed June 27, 2022 does not comport with the requirements of 37 C.F.R. §1.121(c) because it fails to properly present a listing of claims with markings to indicate the changes that have been made relative to the immediate prior version of the claims:
	(i) in claim 2, Applicant presents the deleted text as “[t]he mitoriboscin of claim 1, wherein the compound comprises”, which is improper, as the immediate prior version of the claims filed February 3, 2022 recited this text as “[t]he mitoriboscin of claim 1, wherein the compound is”;
	(ii) in claim 5, Applicant recites “[a] method of treating cancer comprising administering to a patient in need thereof of a pharmaceutically effective amount of a mitoriboscin”, which is improper, as the immediate prior version of the claims filed February 3, 2022 recited this text as “[a] method of treating cancer comprising administering to a cancer patient a pharmaceutically effective amount of a mitoriboscin”;
	(iii) in claim 5, Applicant deletes various limitations from claim 5, but fails to present this text in accordance with what was presented in the immediate prior version of the claims filed February 3, 2022 – specifically, in the February 3, 2022 claim listing, Applicant has indicated deletion of the phrases “and one or more mitochondrial targeting signals” and “at least one of R1, R2 and R3 is not hydrogen” and added the phrase “R1 is not hydrogen or quinoline”, none of which have been properly accounted for in the June 27, 2022 amendments;
	(iv) in claim 9, Applicant recites “[a] method of treating a microbial infection comprising administering to a patient in need thereof of a pharmaceutically effective amount of a mitoriboscin”, which is improper, as the immediate prior version of the claims filed February 3, 2022 recites this text as “[a] method of treating a microbial infection comprising administering to a patient having a microbial infection a pharmaceutically effective amount of a mitoriboscin”; and
	(v) in claim 9, Applicant deletes various limitations from claim 9, but fails to present this text in accordance with what was presented in the immediate prior version of the claims filed February 3, 2022 - specifically, in the February 3, 2022 claim listing, Applicant has indicated deletion of the phrases “and one or more mitochondrial targeting signals” and “at least one of R1, R2 and R3 is not hydrogen” and added the phrase “R1 is not hydrogen or quinoline”, none of which have been properly accounted for in the June 27, 2022 amendments.
	Applicant is required, in reply to this action, to submit a claim listing presenting a complete and full listing of all claims ever presented with markings to indicate the changes that have been made relative to the immediate prior version of the claims filed February 3, 2022, as per the stipulations of 37 C.F.R. §1.121(c).
	Since the above-mentioned reply appears to be bona fide, Applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 C.F.R. §1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. §133).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
July 8, 2022